Citation Nr: 1026064	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  99-13 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability.




ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1972 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in December 2003, of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a decision, promulgated in November 2005, the Board denied the 
claim for a total disability rating for compensation based on 
individual unemployability. The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2006, the parties, the Veteran, who 
was then represented by counsel, and the Secretary of VA filed a 
Joint Motion to remand the Board's decision.  In an order, dated 
in November 2006, the Court granted the Joint Motion and vacated 
and remanded the matter for compliance with the instructions in 
the Joint Motion.

Pursuant to the Joint Motion for Remand, under the duty to 
assist, in July 2007, the Board remanded the case to the RO to 
obtain records of the Social Security Administration.  The 
requested Social Security Administration records were obtained.  
As the requested development has been completed, no further 
action is necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).

In February 2007 by letter, the Board notified the Veteran that 
the attorney, who represented him, was retiring from the practice 
of law, and the Veteran was afforded the opportunity to either 
represent himself, appoint a Veterans' service organization as 
his representative, or appoint a different private attorney or 
agent. The letter indicated that a response was expected within 
30 days and that if a response was not received, the Board would 
assume that the Veteran wished to represent himself.  As the 
Veteran has not responded to the Board's letter, the Board 
assumes that the Veteran does not desire representation. 

In a decision, promulgated in March 2008, the Board denied the 
claim for a total disability rating for compensation based on 
individual unemployability.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2008, the parties, the Veteran and 
the Secretary of VA filed a Joint Motion to remand the Board's 
decision.  In September 2008, the Court granted the Joint Motion 
and vacated and remanded the matter for compliance with the 
instructions in the Joint Motion.

In January 2009 the Board remanded the matter for a new VA 
examination.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have a single service-connected disability 
rated at 60 percent or more, or two or more service-connected 
disabilities with a combined rating of 70 percent or more; the 
Veteran is capable of securing or following a gainful occupation, 
considering his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based 
on individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.34l, 4.16 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2003 and in August 2007.  



The Veteran was notified of the evidence needed to substantiate 
the claim for a total rating for compensation based on individual 
unemployability, namely, that he was unable to secure or follow a 
substantial gainful occupation as a result of service-connected 
disabilities provided that if there were two or more disabilities 
at least one disability was rated 40 percent or more and 
sufficient additional disability to bring the combined rating to 
70 percent or more. 

The Veteran was also notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
records not in the custody of a Federal agency or authorize VA to 
obtain non-Federal records on his behalf.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable.  

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life). 

To the extent that part of the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the RO 
provided substantial content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of the 
case, dated in October 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and records of 
the Social Security Administration. 

The Veteran was afforded VA examinations to evaluate the service-
connected disabilities.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003). 

As the Veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there are 
no additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The Veteran stated that he last worked in April 1995 as a 
laborer, and that he quit because of severe back pain.  His 
current service-connected disabilities and ratings are as 
follows:

DISABILITY 	RATING 
Dysthymic disorder with psychosis	50 percent

Herpes simplex	10 percent

Hemorrhoids	0 percent

The combined evaluation is 60 percent from 05/13/1997



Records of the Social Security Administration show that in 
October 1996 the Veteran was determined to be disabled effective 
April 1995 due to Grave's disease and degenerative disc and joint 
disease of the lumbar spine.  The Veteran is not service-
connected for either of these disabilities. 

On VA examination in September 1997, the pertinent finding was 
quiescent external hemorrhoids.  On VA psychiatric examination in 
September 1997, the Veteran stated that he last worked as a 
laborer two years previously and that he could not work because 
of his back and that he was on Social Security.  

History included one hospitalization during service and one 
hospitalization after service for alcohol abuse.  The examiner's 
impression was dysthymic disorder with mild symptoms affecting 
social and occupational functioning.  The Global Assessment of 
Functioning (GAF) score was 65. 

On VA examinations in December 2002 and in August 2003, the 
Veteran gave a history of herpes simplex, beginning in 1973 while 
in service in Korea, and the pertinent finding was no herpetic 
lesions.  As for hemorrhoids, history included surgery for 
external hemorrhoids in 1975 and in 1977 and infrequent episodes 
of bleeding without thrombosis.  The pertinent finding was mixed 
hemorrhoids.  On the examination in August 2003, the examiner 
stated that hemorrhoids were not a contraindication to 
employment.  In August 2004, it was noted that the Veteran had an 
episode of herpes in the last month. 

VA records dated in July 2000 document major depression in 
remission.  In April 2001, the Veteran had made vague threats of 
suicide, but denied any inclination or ideation.  The assessment 
was ineffective coping related to pain with altered thought 
process related to schizophrenia.  He was prescribed methadone 
for control of pain.  In May 2002, on mental status examination, 
the Veteran was cooperative and candid.  His affect was flattened 
somewhat.  His mood seemed stable, but on the dysthymic side.  
His speech was normal in rate and volume.  His thinking was 
logical and goal directed.  There was no homicidal or suicidal 
ideation.  Reasoning and judgment were intact. There were no 
complaints of memory or concentration impairment.  
The diagnoses included opioid dependence, pain disorder with 
medical and psychological factors, generalized anxiety disorder 
by history, and history of phencyclidine induced psychotic 
disorder.  The GAF score was 46.

On VA psychiatric examination in December 2002, it was noted that 
the Veteran was unemployed.  The Veteran complained of anger and 
of a pervasive sense of paranoia which was greatly diminished by 
the use of a medication.  The Veteran was described as 
cooperative. He was oriented.  Short term memory was intact.  His 
mood was mildly depressed, and his affect was rather blunt.  
Thought processes were goal directed.  

After a review of the Veteran's file, the examiner wrote an 
addendum (also in December 2002) and changed the diagnoses to 
psychosis, not otherwise specified, (secondary to polysubstance 
abuse versus schizophrenia, paranoid type); opiate dependence; 
and dysthymic disorder.  The examiner assigned a GAF score of 50 
for the dysthymic disorder, changed the GAF score for the 
psychosis from 40 to 50, and assigned a GAF score of 48 for 
opiate dependence.  The overall GAF score assigned was 48. 

In his 2003 application for a total disability rating for 
compensation based on individual unemployability, the Veteran 
stated that he became to disabled to work in 1990 because he 
could not work as a laborer due to pain.  He stated that he had a 
GED. 

On VA psychiatric examination in August 2003, the Veteran 
complained of paranoia.  On mental status examination, he spoke 
in a low tone of voice, and his affect was fully ranged and 
appropriate to content.  There was no evidence of soft signs of 
psychosis.  There may have been some feelings of guilt, but it 
was not delusional in proportion.  Speech was normal in rate and 
volume.  There was no suicidal or homicidal ideation.  He was 
oriented.  Recent and remote memory was grossly intact.  Judgment 
seemed adequate.  The examiner reported that the Veteran's 
dysthymia was not preventing him from work, but that drug use 
did.  The GAF score for dysthymia was 66.  

In a decision, dated in January 2005, the Board denied a 
compensable rating for hemorrhoids and for an initial rating 
higher than 50 percent for dysthymic disorder with psychosis.  

By a rating decision in June 2005, the RO granted service 
connection for herpes simplex and assigned a 10 percent rating.

In May 2002, Social Security confirmed the Veteran's continuing 
disability based on the Veteran's thyroid and back disorders.  
The records include copies of VA mental health records from 2001 
to 2002. 

On VA psychiatric examination in April 2009, the VA examiner was 
to evaluate the impact the Veteran's psychotic symptoms had on 
occupational functioning.  On examination, Veteran complained of 
paranoid symptoms.  He also complained of insomnia, depressed 
mood, feelings of low self-esteem, anger, irritation, crying 
bouts, and memory and concentration problems.  He denied any 
alcohol use since 1990, but admitted to ongoing substance abuse.  
He stated that he was living alone and managing his own self-
care.  He also indicated that he had been working labor jobs 
since his separation from the Army, and he denied any 
difficulties experienced on-the-job as a result of dysthymia or 
psychotic symptoms.   He stated that if people leave him alone he 
is okay.  On mental status examination, the Veteran had cognitive 
functioning.  The diagnoses were dysthymia, major depressive 
disorder, polysubstance dependence, a psychotic disorder as 
likely as not secondary to polysubstance use.  The Global 
Assessment of Functioning score for dysthymia and major 
depressive disorder was 53.

The examiner found that the Veteran was able to be employed from 
a psychiatric standpoint and that the impediments to the 
Veteran's employment were related to polysubstance abuse and not 
to his mental health diagnoses.  The examiner reported that the 
psychotic disorder appeared to be secondary to polysubstance use 
and that the dysthymic disorder had a mild impact mildly on work 
performance.




Legal Criteria

A total disability rating may be assigned, where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as the result of service- connected disabilities.  
If there are two or more disabilities, as here, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

Analysis 

In this case, the Veteran's combined rating of 60 percent does 
not meet the minimum percentage schedular requirements for a 
total disability rating for compensation based on individual 
unemployability, that is, a combined rating of 70 percent where 
there are two or more disabilities. 38 C.F.R. § 4.16(a).  

And the disabilities do not meet the criteria in order to be 
considered as one disability as the disabilities do not involve 
one or both upper extremities, or of one or both lower 
extremities; the disabilities do not resulting from common 
etiology or a single accident; the disabilities do not affecting 
a single body system; the disabilities are not due to injuries 
incurred in action; and the disabilities were not incurred as a 
prisoner of war.  

Extraschedular Consideration  

Where as here, the Veteran does not meet the schedular criteria 
of 38 C.F.R. § 4.16(a), the claim may be submitted to the 
Director, Compensation and Pension Service, for consideration of 
the claim on an extra-schedular basis under 38 C.F.R. § 4.16(b).  
The criterion is that a Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected  
disabilities. Consideration may be given to the Veteran's 
education, special training, and previous work experience, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16(b), and 
4.19.

The Veteran does not allege and the evidence does not show that 
the service-connected hemorrhoids or herpes simplex prevent him 
from securing or following a substantial gainful occupation.

The Veteran's primary disability is a service-connected 
psychiatric disorder, dysthymic disorder with psychosis.  As for 
the psychotic symptoms, on VA examination in December 2002, the 
diagnosis was psychosis secondary to polysubstance abuse versus 
paranoid schizophrenia.  In granting service connection, the RO 
included a psychosis to include schizophrenia, but not a 
psychosis to include polysubstance abuse.

On VA examination in August 2003, the  examiner reported that the 
Veteran's service-connected dysthymia did not prevent the Veteran 
from working.  On VA examination April 2009, the examiner 
reported that the Veteran was not unemployable from a psychiatric 
standpoint.  The VA examiner was able to separate the effects of 
polysubstance abuse, resulting in psychotic symptoms, from the 
service-connected psychiatric disorder, including psychosis and 
schizophrenia.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, both 
the service-connected and nonservice-connected signs and symptoms 
are attributed to the service-connected condition).  

The VA examiner clearly attributed the current psychotic symptoms 
to polysubstance abuse, which is not service connected and not to 
a psychosis, including schizophrenia, which is service connected.   
A disability due to abuse of drugs can not be service connected 
unless the use of drugs results from a service-connected 
disability, which is not shown.  38 C.F.R. § 3.301(c)(3). 

Also the Veteran was found disabled by the Social Security 
Administration because of a back disability and Grave's disease, 
nonservice-connected disabilities.



As for the Veteran's employment history, the Veteran he has not 
had substantially gainful employment since April 1995 due to 
nonservice-connected disabilities.

As for the Veteran's educational/vocational history, the Veteran 
has a high school equivalent education, plus adult vocational 
training (July 1995 Social Security Request for Reconsideration).  
Although the Veteran receives Social Security disability 
benefits, his inability to work, as determined by Social 
Security, is based upon Graves' disease and a low back disorder, 
which are not service-connected disabilities.  

Although the Veteran is unemployed, the evidence does not show 
that the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities to 
warrant referral for an extraschedular rating under 38 C.F.R. 
§ 4.16(b). 


ORDER

A total disability rating for compensation based on individual 
unemployability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


